     Case 3:19-cv-00663-RCJ-WGC Document 28 Filed 09/08/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11    CHRISTOPHER EDWARD PIGEON,                       Case No. 3:19-cv-00663-RCJ-WGC
12                       Petitioner,                   ORDER
13              v.
14    STATE OF NEVADA, et al.,
15                       Respondents.
16

17          Respondents having filed two motions for enlargement of time (ECF No. 26, ECF No.

18   27), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' motions for enlargement of time (ECF

20   No. 26, ECF No. 27) are GRANTED. Respondents will have up to and including September 15,

21   2020, to file and serve a response to petitioner's motion for the action to remain dismissed (ECF

22   No. 24).

23          DATED: September 8, 2020.
24                                                               ______________________________
                                                                 ROBERT C. JONES
25                                                               United States District Judge
26

27

28
                                                       1
